Citation Nr: 0628051	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  01-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a compensable rating of squamous cell 
carcinoma of the right main stem bronchus, status post let 
pneumonectomy. 



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision by the Montgomery Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for squamous cell carcinoma of the right main stem 
bronchus, status post left pneumonectomy and assigned a 
noncompensable rating.  In August 2003, the Board remanded 
the issue for further development.  

On his Form 9, the veteran requested a hearing before a Board 
member.  An April 2006 report of contact indicated that it 
would not be possible to arrange for a video conference 
hearing at the correctional facility in which the veteran was 
located.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran originally selected the Alabama Department of 
Veterans Affairs (ADVA) as his representative.  Subsequently, 
in a March 2006 statement, he indicated that he was sending 
information regarding his claim to the Disabled American 
Veterans National Service Office.  However, a July 2006 
memorandum indicated that "SDVA" was the veteran's 
representative.  As there appears to be conflicting 
information in the claim file, the veteran should be asked to 
clarify who he desires to serve as his representative.  

It appears that pertinent medical records remain outstanding.  
Treatment records from the Alabama Department of Corrections 
Correctional Medical Services are from 1995 to 2002.  The 
veteran has indicated that since 2002, he has received 
treatment related to his service-connected disorder.  He has 
also submitted several statements indicating that the Alabama 
Department of Corrections would not release his medical 
records to him.  As more recent prison records may contain 
information that may have some bearing on the veteran's 
claim, VA has to duty to assist the veteran by obtaining such 
records (if possible).  

In conjunction with this appeal, the veteran's records were 
reviewed.  The September 2005 opinion was based on incomplete 
treatment records that were negative for treatment.  The 
reviewer specifically noted that he could not render an 
opinion as to the current level of severity without more 
recent treatment records.  In January 2006 correspondence to 
the Staton Correctional Facility, VA asked if it was possible 
to conduct a pulmonary evaluation on the incarcerated 
veteran.  A report of contact on file indicates that the 
facility indicated it could not perform an examination.  If 
more recent records indicate that the veteran has received 
treatment related to his service-connected disorder, then 
such records should be reviewed by a VA reviewer to determine 
the current degree of impairment present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ask the veteran to 
clarify whether he is still represented by 
the Alabama Department of Veterans Affairs 
or if he wishes to designate another 
representative.  

2.  The RO/AMC must obtain (to the extent 
possible) the most recent related 
treatment records from the Alabama 
Department of Corrections Correctional 
Medical Services and associate such 
records with the veteran's claim folder.  
If the search for these records produces a 
negative result, then documentation to 
that effect should be placed in the claim 
file.  

3.  If more recent records show related 
treatment for the veteran's service-
connected disorder, then the RO/AMC should 
arrange for a VA examiner to review the 
file and submit an appropriate advisory 
opinion.  The VA respiratory diseases 
examination/advisory opinion should 
ascertain the current nature and severity 
of the veteran's service-connected 
squamous cell carcinoma of the right main 
stem bronchus, status post let 
pneumonectomy.

4.  The RO/AMC should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


